Exhibit 21.1 Subsidiaries of the Company Subsidiary State of Incorporation Park Sterling Bank North Carolina Park Sterling Financial Services, Inc. North Carolina Citizens Properties, LLC North Carolina Community Capital Corporation Statutory Trust I Delaware Statutory Trust CSBC Statutory Trust I Delaware Statutory Trust Provident Community Bancshares Capital Trust I Delaware Statutory Trust Provident Community Bancshares Capital Trust II Delaware Statutory Trust FCRV Statutory Trust 1 Delaware Statutory Trust
